Exhibit 10.1

 

GRAPHIC [g45841kgi001.jpg]

 

Worldwide Headquarters

 

20 Trafalgar Square

 

Nashua, NH 03063

 

 

 

Phone:   +1 603.883.5200

 

Fax:   +1 603.598.0430

 

www.gtat.com

 

February 4, 2013

 

Mr. Thomas Wroe, Jr.

16988 Verona Lane

Naples, FL 34110

 

Dear Tom:

 

On behalf of GT Advanced Technologies Inc. (“GTAT”), I wish to convey our
appreciation for your decision to join the Board of Directors of GTAT.  We are
very excited about our growth opportunities, and are pleased that you have
decided to help us reach our objectives.

 

According to its bylaws, the business and affairs of GTAT shall be managed by or
under the direction of the Board of Directors.  Our bylaws also state that
Directors shall be elected annually and shall hold office until the next annual
meeting.

 

The Board of Directors will meet on a regular basis, approximately four times
each year, in addition to the Annual Meeting.  Special meetings may be called
periodically by the Chairman of the Board or the President and CEO of GTAT,
Thomas Gutierrez. A list of scheduled Board meetings through calendar 2015 is
attached as Exhibit A.

 

Your compensation as a director will be $60,000 per year, payable quarterly in
advance.  In addition, you shall be eligible for additional fees in conjunction
with your service on any committees of the Board of Directors.   A fee schedule
outlining the fees for service on the Board and its various committees is
attached as Exhibit B.  You shall also be eligible for reimbursement for
reasonable and customary food, travel and lodging expenses incurred by you in
connection with your service as a member of the Board.

 

As part of your Board membership, you will receive an initial award of
restricted stock units with a value of $120,000 based on the closing price of 
GTAT common stock on the effective date of your appointment, one-third of which
will vest on each of the first, second and third anniversary of the grant.
However, the restricted stock units shall vest for only so long as you serve as
a member of the Board.

 

In addition, you will receive an annual restricted stock unit award valued at
$120,000 on the date of the 2013 Annual Meeting of Stockholders (scheduled to be
held June 5, 2013), all of which will vest on the earlier of (i) one day prior
to the next annual meeting of shareholders, and (ii) the first anniversary of
the grant.

 

Finally, any grants to you shall be subject to the terms of a Restricted Stock
Unit Agreement which shall be furnished upon issuance of the grant, which
include change in control provisions as outlined in the respective forms of
agreement.

 

--------------------------------------------------------------------------------


 

In addition, the Company will provide you the customary indemnification under
its charter and under a separate indemnification agreement.

 

We are truly excited about the prospect of your joining our Board.  Please
confirm your acceptance by executing the enclosed copies of this letter, and
returning via scan/email one copy to GTAT, attention Hoil Kim
(hoil.kim@gtat.com).  As always, please feel free to contact me should you wish
to discuss any aspect of your service on GTAT’s Board of Directors.

 

 

Sincerely,

 

 

 

/s/Matthew E. Massengill

 

 

 

Matthew E. Massengill

 

Chairman

 

 

 

cc: Hoil Kim

 

 

 

 

Accepted:

 

 

 

/s/Thomas Wroe, Jr.

 

Thomas Wroe, Jr.

 

 

 

Date:

February 4, 2013

 

GT Advanced Technologies
243 Daniel Webster Highway
Merrimack, NH 03054

 

 

Phone:

Fax:

 

+1 603.883.5200

+1 603.595.6993

 

 

 

www.gtat.com

 

--------------------------------------------------------------------------------